Justice Murray
delivered the opinion of the Court. It is unnecessary, for the determination of this cause, to consider many of the points raised on the argument. The first point we propose to examine, is, as to the power of the Court below to inquire into the award now before us. It is a well settled principle that courts of equity, in the absence of statutes, will set aside awards for fraud, mistake, or accident, and it makes no difference whether the mistake be one of fact or law. It is true, under a general submission, arbitrators have power to decide upon the law and facts: and a mere mistake of law cannot be taken advantage of. The arbitrators are not bound to award, on principles of dry law, but may decide on principles of equity and good conscience, and make their award ex eequo et bono. If, however, they mean to decide according to the law, and mistake the law, the courts will set their award aside. A distinction seems to have been taken in the books between general and special awards. In the case of a general finding, it appears to be well settled that courts will not inquire into mistakes by evidence aliunde: but where the arbitrators have made any point a matter of judicial inquiry by spreading it upon the record, and they mistake the law in a palpable and material point, their award will be set aside. ' 2 Sto. Eq., sec. 1451. The mere act of setting forth their reasons must be considered for the purpose of enabling those dissatisfied to take advantage of them. Kent v. Elstob, 3 East. In all cases where the arbitrators give the reasons of their finding, they are supposed to have intended to decide according to law, and to refer the point for the opinion of the Court. In such cases, if they mistake the law, the award must be set aside; for it is not the opinion they intended to give, *78the same having been made through mistake. Kline v. Katara, 2 Gall. In the case already cited, the Court say, “these special awards are not to be commended, as arbitrators may often decide with perfect equity between the parties, and not give good reasons for their decision; but when a special award is once before the Court, it must stand or fall by its own intrinsic correctness, tested by legal principles.” See also Chance v. Westman, 13 East; Williams v. Craig, 1 Dall.; Kyd on Awards, 351; 1 Steph. N. P. 75.
In the case before" us, the arbitrators have set forth the particular grounds upon which their finding was based: and it follows from the authorities already cited, that the correctness of the principles by which they must be supposed to have been governed is a proper subject for judicial inquiry.
The main error alleged as appearing on the face of the record, is, that the arbitrators erred in estimating the amount of damages. The calculation is based upon the fact, that the product of twenty acres of land was worth §9000, from which the arbitrators infer the product of two hundred acres would have been worth §90,000. The damages thus estimated are too remote and speculative, and involve too many contingencies. Young v. P. M. S. Co., in this Court, and Sedgewick, p. 98. The rule adopted by the arbitrators was clearly illegal: and an award rendered upon such a basis was unconscionable.
It is contended that this appeal should be dismissed, because the appellant stipulated in his submission bond, not to appeal from the award of the arbitrators. The agreements of parties cannot divest courts of law or equity of their proper jurisdiction. Notwithstanding the difference of opinion that may have existed as to the jurisdiction of courts of law and courts of equity on this subject, we are of opinion that a court of equity, in the absence of any statute, where the parties have stipulated not to appeal, may interfere to correct fraud or mistake appearing on the face of the record. Neither do we think the remedy resorted to by the appellant improper, under our peculiar system, where law and equity are blended together. The judgment was in fieri at the time the motion was made. The Court below erred in not Betting the judgment aside, for mistake of law apparent on the face of the award.
*79The judgment of the Court below must be reversed; and the appellee left to his remedy at law.
Thomas and Morse, for the respondent, filed a petition for rehearing, on the ground that the award was at least good for the $6000 for violation of ferry privileges, and the $4000 for refusal to furnish cows, &c.; contending that an award bad in part, might be enforced for so much as was valid. They cited Wats. Arb. 135; 2 Cow. & Hill’s Notes, 223-4; 1 Pet. 229; 1 Hen. & M. 67; 1 Rand. 449; 1 Wend. 326; 1 Greenl. 300; 6 Ib. 247; 6 Har. & J. 264; 8 Mass. 399; 13 Ib. 244; 13 Johns. 264; 14 Mass. 43; Harding, 326; 2 Cow. 638; 1 Ib. 117; 4 Dall. 285; 3 Yeates, 567; 5 Wheat. 394; 2 Caines, 235; 3 Cow. 70; 5 Ib. 197.
Saturday, February 21.
Justice Murray delivered the. opinion of the Court. This case was decided at the present term; and the appellee now moves the Court for a re-hearing and modification of the judgment, on the ground that a court will not set aside portions of an award which are correct, and made without mistake of law or fact. This principle is correct; and it is proper for courts to distinguish between those portions which are good, and those which are not, where the award is not attacked on the ground of fraud, and the subject-matter is in its nature divisible. The judgment of this Court was based on the refusal of the Court below to set aside a judgment rendered on an award illegal upon its face; and we feel no disposition, after passing generally upon the decision of the Court below, to open up our decision. Whatever rights the appellee may have, must be asserted in the Court below.
Motion overruled, and re-hearing denied.